Per Curiam:

The appeal in this case must be dismissed; it is an attempt to have reviewed here an order of the district court setting aside a previous order vacating a judgment.
It has frequently been held that no appeal lies to this court except from a final judgment or decree. Higgins v. Brown et al. 5 Col. 345; Laws 1879, p. 226, sec. 26.
In view of the theory upon which the court below *86seems to have acted in granting this appeal, we venture' a suggestion as to the status of the parties when the cause is remanded.
The judgment in question and the order vacating it were both entered at the same term. Courts have entire control over their judgments during the term at which the same are rendered; they possess a discretionary power to vacate and set them aside at such term, and their action in so doing is not subject to review in an appellate court. Freeman on Judgments, sec. 9.0, and cases cited.
We are of opinion that, however erroneous the action of the district court may have been in setting aside the judgment, the order effectively accomplished its purpose and vacated the same. When the court subsequently set aside this order, its action in so doing did not have the effect to revive or reinstate the judgment.
The appeal will be dismissed and the cause remanded, with leave to either party to move in the district court for final judgment.

Appeal dismissed.